FILED
                              NOT FOR PUBLICATION                           MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ALFREDO RAMOS-PEREZ and                     No. 14-73705
ESTELA FLORES-AVELINO,
                                                 Agency Nos.         A099-404-170
               Petitioners,                                          A099-404-171

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jose Alfredo Ramos-Perez and Estela Flores-Avelino, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and

we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred, where it was filed over a year after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and they failed to establish that

any regulatory exception to the time or number limitations for filing a motion to

reopen applied, see 8 C.F.R. § 1003.2(c)(3)(ii).

      We lack jurisdiction to address petitioners’ challenges to the merits of the

BIA’s March 14, 2013, decision denying cancellation of removal because the

petition for review is untimely as to that decision. See 8 U.S.C. § 1252(b)(1); see

also Singh v. Mukasey, 533 F.3d 1103, 1110 (9th Cir. 2008) (an untimely petition

for review must be dismissed for lack of jurisdiction).

      To the extent petitioners challenge the BIA’s decision not to exercise its sua

sponte authority to reopen removal proceedings and to the extent they contend they

are eligible for prosecutorial discretion, we lack jurisdiction to consider those

contentions. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      We lack jurisdiction to consider petitioners’ contentions that removing them

would infringe on the constitutional rights of their children, because they did not


                                           2                                    14-73705
raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(petitioner must exhaust claims in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-73705